DETAILED ACTION
This Office Action is in response to communication on May 3, 2022.
Claims 13 and 16 were cancelled in previous amendment.
Claim 10-12, 14-5 and 17-21 were allowed in the previous amendment.
Claims 1 and 4-9 are amended in the amendment.
Claims 1-9 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Information Disclosure Statement
The two information disclosure statements (IDSs) submitted on May 3, 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Reasons for Allowance
4.	Claims 1-9 are now allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and thorough examination of the present application in light of prior art made of record, independent claim is allowed because prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “…generate a first natural language processor (NLP) output that includes the set of unique identifiers that identify the set of concepts; and associate a context indicator with the set of unique identifiers, the context indicator comprises at least one of a temporal criterion or a geographic criterion; a context filter configured to: determine a relevance of the set of concepts to a second chat message, that is received subsequent to the first chat message, based on a comparison of the context indicator to a filter criterion corresponding to the second chat message; filter the set of unique identifiers based on the determined relevance to obtain filtered context information, wherein the natural language processor is configured to: receive the filtered context information and the second chat message that is received subsequent to the first chat message: and generate a second NLP output based on the filtered context information and a second textual input indicative of the second chat message; and a bot controller configured to receive the second NLP output from the natural language processor and generate a response output based on the second NLP output.” as recited in independent claim 1.
Dependent claims 2-9 are allowed under the same reason as to independent claim 1.

Claim 10-12, 14-5 and 17-21 were allowed in the previous amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
May 11, 2022


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446